DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief

In view of the appeal brief filed on 22 July 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 15 and 24 recite “a (carboxylated) diene rubber”.  The meaning of the parentheses around the term “carboxylate” is unclear.  The significance of the parentheses is not explained in either the claims or the specification.  It is unclear if “(carboxylated)” is a required or optional limitation.  Therefore, the full metes and bounds of Claims 15 and 24 cannot be determined.  
Claims 16-23 and 26 depend either directly or indirectly from Claim 26, while Claim 27 depends from Claim 24.  These claims do not resolve the issue discussed above and are indefinite by virtue of their dependency upon either Claim 15 or Claim 24.
Claim 20 requires that the particles of Claim 15 are modified with “an excess” of cross-linking agent.  It is unclear whether the term “excess” refers to a relationship based on weight ratio between particles and cross-linking agent; a molar ratio between surface functional groups which may be present on the particles and reactive functional groups present in the cross-linking agent; or some other relationship between the two materials.  Therefore, the full metes and bounds of Claim 20 cannot be determined.
Claim 23 depends from Claim 15 and refers to “the cross-linking agent”.  Claim 15 requires a cross-linking agent immobilized on inorganic and/or inorganic particles (see lines 5-6).  Claim 15 also requires modified particles used as cross-linking agents (see line 8).  It is unclear whether “the cross-linking agent” recited in Claim 23 further limits either the immobilized cross-linking agent recited in lines 5-6 of Claim 15 or the modified particles used as cross-linking agents recited in line 8 of Claim 15.  Therefore, the full metes and bounds of Claim 23 cannot be determined.

Claim Interpretation

Independent Claims 15 and 24 recite “a (carboxylated) diene rubber”.  For the purpose of examination on the merits, this phrase will be interpreted as requiring an optionally carboxylated diene rubber. 
Claim 15 includes the phrase “wherein exclusively the modified particles are used as cross-linking agents” at line 8.  This phrase is interpreted as excluding cross-linking agents other than the claimed modified particles.  The instant specification states that the terms “vulcanization” and “cross-linking” are used synonymously.  Line 8 of Claim 15 is therefore interpreted as excluding both cross-linking agents and vulcanization agents other than the claimed modified particles.  
This portion of Claim 15 is not interpreted as excluding means of crosslinking that do not require an additional crosslinking or vulcanization agent, for example through copolymerization with multifunctional monomers or by post-polymerization reaction between pendant and/or terminal functional groups present in the polymer.
For the purpose of examination on the merits, the “cross-linking agent” recited in line 2 of Claim 23 is interpreted as referring to the cross-linking agent which is immobilized on inorganic and/or organic particles in lines 5-6 of Claim 15.
For the purpose of examination on the merits, the “excess” recited in Claim 20 will be interpreted as requiring a sufficient amount of cross-linking agent to form a multiple-layer structure of the agent on the particles.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2014/142424 A1; US 2016/0272794 referred to herein as the English language equivalent) in view of Rajeev et al. (Rubber Chemistry and Technology, 2002, vol. 75, no. 3, p. 475–510).
Regarding Claims 15-17 and 26, Han teaches a carboxylic acid-modified nitrile-based copolymer composition used for producing dip-formed articles (Abstract).  The copolymer includes a conjugated diene (p. 1, [0012]) and optional additional monomers such as styrene (p. 1, [0015]).  Han’s copolymer reads on a carboxylated diene rubber as claimed.
The copolymer is present as a latex (p. 1, [0006]).  Dip-formed articles are made by first immersing a hand-shaped mold (i.e. a former) in a coagulant solution (p. 5, [0079]).  The mold is then immersed in the copolymer latex, the coated mold is removed from the latex, the coated mold is heated to effect cross-linking, and the layer formed on the mold is peeled from the mold to obtain an article (p. 5, [0082]).  The method is used to make dip-formed latex products selected from health care articles such as gloves (p. 5-6, [0083]).  Gloves read on prophylactic articles.
Additives such as vulcanizing agents are optional (p. 3, [0029]; p. 5, [0070]) as evidenced by the language “may comprise”.  While crosslinking does occur, this results from reaction of the functional groups within the copolymer itself and not the presence of an additional vulcanization agent.  See, for instance, Han’s Example 1 in which a latex free of vulcanizing agents is employed in a dip-forming process and thermally crosslinked to produce a glove (p. 7, [0113]-[0115]).  Therefore, Han teaches embodiments where no vulcanization agents are present.
Han suggests the use of both crosslinking agents and a filler such as silica (i.e. SiO2) (p. 5, [0070]) in combination with a carboxylic acid-modified nitrile-diene copolymer (i.e. carboxylated nitrile-butadiene rubber), but does not teach a cross-linking agent immobilized on inorganic and/or organic particles as claimed.
Rajeev teaches that precipitated silica can crosslink carboxylated nitrile butadiene rubber (XNBR) facilitated by 3-aminopropyl triethoxysilane (APTS) (p. 489, first paragraph).  In one embodiment, XNBR is mixed with a silica which has been pretreated with APTS (p. 489, third paragraph).  This formulation is designated as XS4P.  It is evident from Table VIII (p. 490) that the use of silica pretreated with APTS results in significant improvements across a wide range of physical properties including tensile strength, elongation at break, and tear strength.  The decrease in weight loss on solvent swelling demonstrates the higher degree of crosslinking of the XNBR matrix when the APTS-treated silica is employed (p. 490, first full paragraph).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Rajeev’s APTS-treated silica for use as both the filler and crosslinking agent in Han’s composition, as it is demonstrated to be useful in this capacity in combination with XNBR polymers similar to those taught by Han.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, the use of Rajeev’s APTS-treated silica will lead to improvements in physical properties including tensile strength, elongation at break, and tear strength.
Modification of Han in view of Rajeev results in a method wherein gloves are formed by immersing a mold in a latex comprising a carboxyl group-containing diene copolymer rubber and a silica which has been pretreated with an aminosilane coupling agent.  The APTS coupling agent employed by Rajeev reads on a cross-linking agent as claimed.  When used to modify the surface of Rajeev’s silica filler, the cross-linking agent is immobilized on inorganic particles.  Rajeev expressly teaches that the APTS-modified silica acts as a crosslinking agent through the mechanism illustrated at page 494, Fig. 13(b).  As discussed above, Han does not require any additional crosslinking or vulcanization agents.  Therefore, modification of Han in view of Rajeev reads on Claims 15-17 and 26.
Regarding Claim 21, Han’s examples illustrate crosslinking at 125°C for 20 minutes (p. 7, [0115]).  This reads on thermal crosslinking.  
Regarding Claim 22, Han teaches a pH of 9.3-10.5 (p. 5, [0074]).
Regarding Claim 23, APTS is a silane compound having the following structure (Rajeev, p. 482, Fig. 4):

    PNG
    media_image1.png
    251
    268
    media_image1.png
    Greyscale

This compound includes three reactive alkoxysilane functional groups and one reactive amino group.  Therefore, APTS reads on a multifunctional silane as claimed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Rajeev as applied to Claim 15 above, further in view of Hakuta et al. (US 6,864,315).  Blum et al. (Journal of Adhesion Science and Technology, 1991, Vol. 5, No. 6, p. 479-496) is cited as an evidentiary reference.
Regarding Claim 20, Han and Rajeev remain as applied to Claim 15 above.  Neither Han nor Rajeev teach a specific silica or a suitable range of physical characteristics associated with silica.
In the same field of endeavor, Hakuta teaches a crosslinkable rubber composition suitable for use in forming rubber gloves (Abstract; col. 9, lines 40-42).  The composition may include silica having a surface area of 50-400 m2/g (col. 44, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a silica having a surface area within the range specified by Hakuta when modifying Han in view of Rajeev, as this range is shown to be suitable in rubber compositions used to form rubber gloves.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Rajeev teaches treating 50 parts by weight of silica with 5 parts by weight of APTS (p. 489, Table VII).  This is equivalent to a silica:APTS weight ratio of 10:1.  10 grams of silica having a surface area of 50-400 m2/g will have a total surface area of 500-4,000 m2/g.  1 gram of APTS is equivalent to approximately 4.5 mmol APTS.  This indicates that APTS is present in amounts of approximately 0.11-0.90 mmol per 100 m2 silica surface area.  
Blum demonstrates that monolayer coverage of alkoxysilane coupling agents such as APTS is obtained with about 0.65 mmol/100 m2 (Abstract; p. 481-482, section 2.1).  Modification of Han in view of Rajeef and Hakuta results in a range including amounts of 0.65-0.90 mmol/100 m2.  Therefore, Blum demonstrates that the range established by Han, Rajeef, and Hakuta includes amounts of APTS which exceed the amount necessary to achieve monolayer coverage on the silica surface.  It is understood that this reads on the claimed “excess” and will necessarily result in a structure including multiple layers of crosslinking agent as required by Claim 20.

Claims 15-18, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Oberson (WO 2012/171090 A1; machine translation referred to herein) and Shin Etsu (Silane Coupling Agents, 2015, p. 1-24).  Rajeef is cited as an evidentiary reference.
Regarding Claims 15-18 and 26, Han teaches a carboxylic acid-modified nitrile-based copolymer composition used for producing dip-formed articles (Abstract).  The copolymer includes a conjugated diene (p. 1, [0012]) and optional additional monomers such as styrene (p. 1, [0015]).  Han’s copolymer reads on a carboxylated diene rubber as claimed.
The copolymer is present as a latex (p. 1, [0006]).  Dip-formed articles are made by first immersing a hand-shaped mold (i.e. a former) in a coagulant solution (p. 5, [0079]).  The mold is then immersed in the copolymer latex, the coated mold is removed from the latex, the coated mold is heated to effect cross-linking, and the layer formed on the mold is peeled from the mold to obtain an article (p. 5, [0082]).  The method is used to make dip-formed latex products selected from health care articles such as gloves (p. 5-6, [0083]).  Gloves read on prophylactic articles.
Additives such as vulcanizing and crosslinking agents are optional (p. 3, [0029]; p. 5, [0070]) as evidenced by the language “may comprise”.  While crosslinking does occur, this results from reaction of the functional groups within the copolymer itself and not the presence of an additional vulcanization agent.  See, for instance, Han’s Example 1 in which a latex free of vulcanizing agents is employed in a dip-forming process and thermally crosslinked to produce a glove (p. 7, [0113]-[0115]).  Therefore, Han teaches embodiments where no crosslinking or vulcanization agents are present.
Han suggests the use of a filler such as silica (p. 5, [0070]) in combination with a nitrile-diene copolymer (i.e. nitrile rubber), but does not teach a cross-linking agent immobilized on inorganic and/or organic particles as claimed.
In the same field of endeavor, Oberson teaches the use of zeolites as fillers in rubber compounds.  The use of zeolite fillers results in improved mechanical properties, increased chemical resistance, and decreased permeability to liquids and vapors relative to traditional fillers like silica (p. 1, lines 1-9; p. 5, lines 26-31).  Zeolite fillers are suitable for use in nitrile rubbers employed in a wide range of end uses (p. 1, lines 12-13 and 21-28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Oberson to select a zeolite filler for the benefit of improved mechanical properties, increased chemical resistance, and decreased permeability to liquids and vapors relative to traditional fillers like silica.  
Oberson further teaches that the improvements attributed to the filler can be improved by employing a silane coupling agent (p. 1, lines 25-39).  Neither Oberson nor Han teach a silane coupling agent immobilized on the zeolite filler.
According to Shin Etsu, the most effective method of treating with silane coupling agents involves treating the inorganic material first, prior to mixing it with the organic material.  Alkoxy groups in the silane coupling agents are hydrolyzed to form silanol groups that bond chemically to the inorganic material (p. 6, Treating inorganic material).  Amino-functional coupling agents are shown to be compatible with nitrile rubber (p. 8, Organic functional groups and compatible resins).
It would have been obvious to one of ordinary skill in the art at the time of filing to treat Oberson’s zeolite with an amino-functional silane coupling agent prior to combining with Han’s nitrile rubber.  Shin Etsu teaches that this is the most effective method for treating inorganic materials with coupling agents, and that amino-functional coupling agents are suitable for use with nitrile rubbers.  
An inorganic filler treated with an amino-functional silane coupling agent will act as a crosslinking agent when combined with Han’s carboxylated nitrile-diene copolymer rubber as evidenced by Rajeev.  Rajeev teaches that an inorganic filler treated with an amino-functional silane coupling agent acts as a crosslinking agent when combined with carboxylated nitrile-butadiene rubber (XNBR) (p. 489, first paragraph).  The crosslinking mechanism is illustrated in Fig. 13 at page 494 which shows the reaction between amino groups of a coupling agent-treated inorganic filler and carboxyl groups of XNBR. 
One of ordinary skill in the art would expect crosslinking to occur by the same mechanism when modifying Han because the same functional groups are present in both Han’s rubber and the aminosilane-treated zeolite filler resulting from modification in view of Oberson and Shin Etsu.  
Modification of Han in view of Oberson and Shin Etsu results in a method wherein gloves are formed by immersing a mold in a latex comprising a carboxyl group-containing diene copolymer rubber and a zeolite filler which has been pretreated with an aminosilane coupling agent.  The aminosilane coupling agent reads on a cross-linking agent as claimed.  When used to modify the surface of Oberson’s zeolite filler, the cross-linking agent is immobilized on inorganic particles.  Rajeev demonstrates that aminosilane-modified inorganic fillers act as crosslinking agents through the mechanism illustrated at page 494, Fig. 13(b).  As discussed above, Han does not require any additional crosslinking or vulcanization agents.  Therefore, modification of Han in view of Oberson and Shin Etsu reads on Claims 15-18 and 26.
Regarding Claim 21, Han’s examples illustrate crosslinking at 125°C for 20 minutes (p. 7, [0115]).  This reads on thermal crosslinking.  
Regarding Claim 22, Han teaches a pH of 9.3-10.5 (p. 5, [0074]).
Regarding Claim 23, Shin Etsu teaches aminosilane coupling agents such as 3-aminopropyltrimethoxysilane (p. 4, General properties).  This compound includes three reactive alkoxysilane functional groups and one reactive amino group.  Therefore, 3-aminopropyltrimethoxysilane reads on a multifunctional silane as claimed.  Shin Etsu also teaches that epoxy- and mercapto-functional silane coupling agents are suitable for use with nitrile rubber (p. 8, Organic functional groups and compatible resins).  Silanes including these functional groups read on multifunctional epoxides and multifunctional thiols.
Regarding Claims 24 and 27, modification of Han in view of Oberson and Shin Etsu will result in a glove (prophylactic article) comprising a layer of a carboxylated nitrile-diene rubber (elastomer) which is covalently crosslinked through the mechanism illustrated by Rajeef.  Oberson’s zeolite includes sodium cations (p. 5, lines 34-35).  Metal cations will form complexes with carboxyl groups in Han’s carboxylated nitrile-diene rubber through a mechanism similar to that which is illustrated in the instant specification at page 26.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Oberson and Shin Etsu as applied to Claims 15-18 above, further in view of Carcich (US 2005/0014854).
Regarding Claim 19, Han, Oberson, and Shin Etsu remain as applied above.  Oberson teaches the use of faujasite (p. 5, lines 34-35), but does not teach the claimed zeolite species.
In the same field of endeavor, Carcich teaches compositions comprising a rubber and a zeolite (Abstract).  Rubber compositions containing zeolites are suitable for use in forming articles such as gloves (p. 2-3, [0022]).  Carcich’s zeolites are suitable for use in combination with nitrile rubbers (p. 2, [0014]).  The presence of the zeolite slows the aging process of rubber articles and reduces cycle time in manufacturing of rubber articles (p. 3, [0024]).  Suitable zeolites include faujasite as well as clinoptilite, chabazite, and phillipsite (p. 3, [0037]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Oberson and Shin Etsu as applied above, and further in view of Carcich to substitute some or all of Oberson’s faujasite with a zeolite such as clinoptilite, chabazite, and phillipsite.  Carcich recognizes these zeolite species as equivalents suitable for the same purpose, i.e. as fillers in nitrile rubber compositions which may be used to form articles such as gloves.  It is prima facie obvious to substitute or combine equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  In addition, the use of Carcich’s zeolites will result in slowed aging and reduced cycle times.  Modification in this way reads on Claim 19.

Response to Arguments

The previous rejection of Claims 15-23 and 26 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment dated 25 May 2021.   The previous rejection of Claims 15-24, 26, and 27 under 35 U.S.C. 103 as being unpatentable over Koide (US 2008/0227913) in view of Dunham et al. (US 3,036,980) has been withdrawn.  
Koide teaches the use of organometallic crosslinking agents, and does not teach crosslinking agents immobilized on inorganic and/or organic particles as claimed.  Dunham teaches the use of zeolite molecular sieves as carriers for volatile curing compounds (col. 1, lines 55-60).  The curing compounds are released from the zeolite carrier by heating during curing (col. 1, lines 10-15).  Dunham does not appear to contemplate the use of curing agents which are not immobilized on inorganic and/or organic particles as evidenced by the fact that the volatile curing compounds are released upon heating.  Therefore, the combination of Koide and Dunham fails to teach all limitations of the claimed invention.
The Applicant’s arguments presented in the Appeal Brief dated 22 July 2021 with respect to the prior art applied in the previous grounds of rejection have bene considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762